Citation Nr: 0213731	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  99-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
anxiety disorder for the period from June 30, 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1970 
to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In July 1998, the Board granted 
service connection for a neurosis characterized as an anxiety 
disorder.  In August 1998, the RO rated the disability, 
assigning staged ratings of 70 percent from August 4, 1989, 
and 10 percent from June 30, 1992.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In a letter dated in October 1998, the veteran's 
representative disagreed with the 10 percent rating.  In a 
statement dated in October 1998, the veteran disagreed with 
the 10 percent rating.  Neither of these nor any other 
communication from the veteran or his representative 
disagreed with the 70 percent rating or with the August 1998 
rating decision generally.  Therefore, the Board must 
conclude that the 70 percent rating is not at issue.  Absent 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  

In August 2002, the Board wrote to the veteran requesting 
that he identify sources of medical treatment and complete 
appropriate releases.  He was asked to respond within 30 
days.  More than 30 days have elapsed without response from 
the veteran, so the Board will proceed with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Prior to December 19, 1997, the service-connected 
psychiatric disability resulted in severe impairment, and no 
more than severe impairment, in the ability to obtain or 
retain employment.

3.  As of December 19, 1997, the service-connected 
psychiatric disability was productive of no more than mild 
social and industrial impairment.

4.  As of December 19, 1997, the service-connected 
psychiatric disability is manifested by a mood which is 
anxious and depressed and a constricted affect.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for the service-
connected psychiatric disability were met prior to December 
19, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130 and Codes 9400, 9410, 9411, 9413 
(1989-2001).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected psychiatric disability were not met as of 
December 19, 1997.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130 and Codes 9411, 9413 (1989-
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, an April 2001 letter from the RO and 
the Board's August 2002 letter notified the veteran and his 
representative of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  As noted in the introduction, the veteran has 
not identified any sources of additional information.  

Rating Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated manifestations which were less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety disorder not 
otherwise specified and PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130, Codes 
9411, 9413 (2001).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The revised regulations do not allow for their retroactive 
application prior to November 7, 1996.  Because the revised 
regulations expressly stated an effective date of November 7, 
1996, and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that effective date, of the liberalizing law rule 
stated in Karnas.  See 38 U.S.C.A. § 5110(g).  This effective 
date rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
for any date prior to November 7, 1996, the Board can not 
apply the revised mental disorder rating schedule to this 
claim.


Background and Analysis  In considering the severity of a 
disability, the Board has reviewed the medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (2001).  

The report of a July 1987 examination for the veteran's 
employer shows that the veteran reported that he was being 
called and it frightened him.  However, the examiner did not 
confirm delusions or hallucinations.  Rather, thought 
production and progression were normal.  The content of his 
ideas arising from anxiety was depressive and referential.  
He was oriented.  Psychomotor activity was accelerated.  
Attention and memory were preserved.  Judgment, abstraction 
and reasoning were not affected.  The diagnosis was anxiety 
disorder with depressive features.

On VA examination in November 1987, the veteran was 
disheveled, apprehensive, sad and tearful.  Significantly, he 
was cooperative, expressed himself appropriately and 
conversed coherently.  There was some referential persecutory 
ideas and he projected problems with his supervisors.  There 
was rather paranoid thinking.  He reportedly heard voices.  
He was oriented.  He projected a floating anxiety and deep 
depression.  Memory was preserved.  Concentration was 
diminished.  His sensorium was clear and judgment was fair.  

There was a VA psychologic evaluation in February 1988.  The 
veteran looked disheveled, not clean, very sad, depressed and 
tearful.  He made a great effort and cooperated adequately.  
Conversation was coherent and relevant.  Content was 
referential.  There were no persecutory ideas, but he 
expressed very low self-depreciatory ideas.  He felt 
everything was gone, looked pessimistic and had no hope.  
There was a strong suicidal rumination.  He gave a history of 
hearing voices, mostly at home.  There was strong difficulty 
relating to others in interpersonal relationships.  There was 
poor or practically no relationship with neighbors.  He lost 
interest in his personal appearance and everything.  There 
was a lack of productivity.  He was oriented.  His memory was 
preserved.  Concentration was diminished.  There was marked 
tension.  He had been quite regressed and dependent on his 
wife.  There were episodes of explosiveness.  The diagnosis 
was affective disorder, major depression with strong PTSD 
(post traumatic stress disorder) features.  

A September 1988 rating decision determined that the veteran 
was permanently and totally disabled for pension purposes.  
His psychiatric disorder, an affective disorder, major 
depression with strong PTSD features, was rated as 70 percent 
disabling.

In March 1989, private psychiatrist, Dr. Fausto Jimenez 
Blazquez, reported that upon examination the veteran was well 
dressed.  He appeared very restless and anxious, moving 
constantly.  His attitude was hostile.  His attention was 
somewhat diminished.  His thought content was coherent, but 
at times illogical with some psychomotor retardation.  He 
felt persecuted with crises of aggressiveness.  His wife 
stated that he was always in a bad humor, irritable and did 
not tolerate children.  In addition, he heard himself being 
called and had visions of scenes of war and his police work.  
He was awakened by great nightmares.  He had recent and 
remote memory lapses.  Judgment and intellectual functioning 
were superficial.  The diagnosis was depressive disorder and 
anxiety disorder.  

In November 1989, Rafael Rivera Ceron, M.D., certified that 
the veteran complained of episodes of insomnia, emotional 
instability, constant ideas of persecution, depression 
crisis, periods of fear, and restless periods.  The diagnosis 
was schizophrenia (undifferentiated), persecution delirium, 
and anxiety reaction with depression.  

The report of an examination in January 1990, by private 
psychiatrist Rodrigo Freytes Del Rio, M.D, shows that the 
veteran was apprehensive at times.  He produced in a logical 
way.  Answers were relevant and coherent.  He was not 
hallucinating.  Ideas of persecution were present.  Affect 
was appropriate.  Mood was depressed and anxious.  The 
diagnosis was PTSD and dysthymic disorder.

The report of the July 1991 VA examination shows that the 
veteran was clean and appropriately dressed.  He was tense 
and apprehensive with marked floating anxiety.  He seemed 
depressed underneath.  Tension and marked anxiety were 
defenses for his depressive feelings.  He projected a 
structure of a very rigid and strong obsessive compulsive 
personality.  He was expressive, coherent, relevant and well 
organized but content was quite vague and superficial about 
specifics and he avoided specific details.  He mentioned 
nightmares of Vietnam but did not bring up any specific one.  
There was no delusional material.  No perceptive disorder was 
detected.  He was oriented.  Memory was preserved.  
Retention, recall, intellect, and sensorium were clear.  A 
floating anxiety covered depressive feelings underneath.  He 
did not tolerate noises or groups of people.  His rigidity 
made him difficult to work with.  Concentration was poor.  
Judgment was fair.  The diagnosis was major affective 
disorder, major depression with PTSD features.  The Axis V 
assessment of the highest level of functioning for the past 
year was poor.  

A VA mental health clinic discharge note, dated June 30, 
1992, noted that the veteran had been on follow up at the 
clinic since 1986.  Objectively, he was alert, coherent, 
relevant, logical, and well oriented in three spheres.  There 
were no perceptual disorders.  He was not delusional.  There 
were no ideas of harm to self or others.  There were no 
involuntary movements.  His mood and affect were depressed.  
The diagnosis was generalized anxiety disorder with 
depressive features.  The assessment of functioning was poor.

VA examination was conducted on December 19, 1997, by two VA 
psychiatrists.  The veteran reported that he had returned to 
work as a police officer and had been promoted.  He explained 
his perception of his symptomatology.  He was alert, very 
aware of the interview situation and in full contact with 
reality.  He was observed to be somewhat tense.  There were 
no abnormal tremors, ticks or mannerisms.  There were no 
delusions, hallucinations, or suicidal or homicidal ideas.  
The veteran acknowledged that he was short tempered.  He 
reported difficulties through the years but had been able to 
control himself.  He told of memories and nightmares of 
Vietnam.  He did not describe any kind of dissociative 
episodes or any significant episodes of restlessness.  He 
displayed an adequate affect.  His mood was tense and 
apprehensive.  He was oriented.  Memory was well preserved.  
Intellectual functioning was above average.  Judgment was 
adequate.  Insight was superficial.  It was the opinion of 
both psychiatrists that the veteran's description of 
experiences during service were not found to be significant 
in terms of interfering with his overall ability to carry on 
a normal life.  There were no significant symptoms of PTSD.  
The diagnosis was anxiety disorder, NOS (not otherwise 
specified), mild, and the global assessment of functioning 
(GAF) score was 80.

In July 1998, the Board granted service connection for an 
acquired psychiatric disorder.  In August 1998, the RO rated 
the psychiatric disability as anxiety disorder, not otherwise 
specified (claimed as PTSD).  The previous rating of 70 
percent assigned in conjunction with the pension claim was 
continued for compensation purposes until June 30, 1992.  As 
noted above, neither the veteran nor his representative has 
disagreed with the 70 percent rating.  Further, the medical 
reports show that the disability did not approximate the 
criteria for a higher rating, so the evidence does not raise 
an issue as to a rating in excess of 70 percent.

The RO reduced the rating to 10 percent, effective June 30, 
1992, based on the VA mental health clinic discharge note of 
that date.  However, upon review, the June 30, 1992 discharge 
note does not support a reduction to 10 percent.  A 10 
percent rating is for mild social and occupational 
impairment.  In the June 1992 note, the doctor concluded that 
the veteran's functioning was poor.  Poor is not a term used 
in the rating criteria, but in common usage, poor is far from 
mild.  Thus, to assign a rating for a mild disability is not 
consistent with the medical opinion evidence from a VA 
physician.

The Board has carefully considered the June 1992 discharge 
note.  It was not intended to provide information to rate the 
disability and, while it provides some information, it does 
not provide sufficient information for rating purposes.  
Thus, it is not appropriate to use this note as a basis to 
reduce the existing 70 percent rating as of June 30, 1992.

The next medical information as to the severity of the 
veteran's psychiatric disorder is the VA examination 
conducted on December 19, 1997.  By this time, the veteran 
had returned to work as a police officer and had been 
promoted.  He was alert, very aware of the interview 
situation and in full contact with reality.  There were no 
abnormal mannerisms, no delusions or hallucinations, and no 
suicidal or homicidal ideas.  He displayed an adequate 
affect.  His mood was tense and apprehensive.  He was 
oriented.  Memory was well preserved.  Intellectual 
functioning was above average.  Judgment was adequate.  The 
diagnosis was mild anxiety disorder and the GAF score was 80.  
A GAF from 71 to 80 reflect that any symptoms which were 
present are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  

The report of VA examination in November 2000 shows that the 
veteran reported that he took medication when anxious.  He 
was working.  He was clean and adequately dressed and 
groomed.  He was alert and oriented.  His mood was anxious.  
He affect was constricted.  Attention, concentration, and 
memory were good.  Speech was clear and coherent.  He was not 
hallucinating, suicidal or homicidal.  Insight and Judgment 
were fair.  He exhibited fair impulse control.  The diagnosis 
was anxiety disorder, NOS.  The GAF was 95.  A GAF from 91 to 
100 reflects superior functioning in a wide range of 
activities, life's problems never seem to get out of hand, is 
sought out by others because of his or her many positive 
qualities.  There are no symptoms.

On the May 2001 VA examination, the veteran reported a State 
insurance fund evaluation in December 2000 and treatment by a 
private psychiatrist.  [As noted above, the Board requested 
identifying information and releases for this information, 
but the veteran did not respond.]  He reported that he had 
not been working for a month and was awaiting a psychologist 
report.  He stated that he had an episode of anxiety a month 
earlier and jumped from a window after an argument with his 
wife.  He was convalescing from the resultant shoulder 
injury.  The veteran was clean and adequately dressed and 
groomed.  He was alert and oriented.  Mood was anxious and 
depressed.  His affect was constricted.  Attention, 
concentration and memory were good.  Speech was clear and 
coherent.  He was not hallucinating, suicidal or homicidal.  
Insight and judgment were fair.  Impulse control was good.  
The diagnosis was anxiety disorder, not otherwise specified, 
with depressive features.  The GAF was 75.  

While the November 2000 examination indicated no symptoms, 
the VA examinations before (December 1997) and after (May 
2001) indicated that some symptoms were present.  The GAF was 
80 in December 1997 and 75 in May 2001.  These evaluations 
both reflect opinions from trained medical professionals that 
the psychiatric disability results in no more than slight or 
transient impairment in social and occupational functioning.  
The rating schedule provides that such symptomatology will be 
assigned a 10 percent rating.  The examination reports 
provide the most probative evidence available as to the 
extent of the disability.  They provide a preponderance of 
evidence which establishes that the disability does not 
approximate a definite impairment which would warrant a 30 
percent rating under the old criteria.  See VAOPGCPREC. 9-93 
(Nov. 9, 1993).  Further, they also form a preponderance of 
evidence which establishes that the symptoms do not 
approximate the new criteria for a higher, 30 percent, 
rating.  They show the veteran does not have an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  Rather, the 
reports of the trained medical personnel establish by a 
preponderance of evidence that the disability is no more than 
mild.  Consequently, more than a 10 percent rating after 
December 19, 1997, must be denied.  

As discussed above, this decision is on an appeal from an 
initial rating and the staged rating procedures approved in 
Fenderson apply.  If Fenderson did not apply, a reduction 
under 38 C.F.R. § 3.344(a) would be warranted.  The several 
recent medical reports are at least as full and complete as 
the reports on which the 70 percent rating was based.  These 
recent medical reports are consistent and show sustained 
improvement over time.  They consistently demonstrate that 
the disability is no more than mild and, by a preponderance 
of evidence establish that the disability has improved, and 
sustained improvement, to the extent that it does not 
currently warrant more than a 10 percent evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statements of the 
case dated in December 2000 and July 2001), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has currently resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 70 percent rating for the service-connected psychiatric 
disability is granted through December 18, 1997, subject to 
the law and regulations governing the payment of monetary 
awards.  

A rating in excess of 10 percent for the service-connected 
psychiatric disability, as of December 19, 1997 is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

